Citation Nr: 1717230	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  11-11 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a rating in excess of 20 percent prior to October 26, 2015, in excess of 40 percent from October 26, 2015 to July 4, 2016, and in excess of 50 percent from July 5, 2016 for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1972 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's claim for entitlement to a rating in excess of 20 percent for service-connected bilateral hearing loss. 

In April 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing conducted at the RO in Milwaukee, Wisconsin.  The transcript has been associated with the file.

In August 2015, the Board most recently remanded this matter to obtain a VA opinion, VA audiometric findings from October 2014, and additional VA medical records.  The RO has since complied with the Board's directives.  See October 2014 VA Medical Center (VAMC) records and July 2016 VA Examination.  Accordingly, this matter is once again before the Board.  

Following the Board's remand, in November 2015, the Agency of Original Jurisdiction (AOJ) granted entitlement to an increased rating for bilateral hearing loss at 40 percent disabling effective October 26, 2015.  See November 2015 Rating Decision.  Following this, in October 2016, the AOJ granted entitlement to a 50 percent rating for bilateral hearing loss effective July 5, 2016.  See October 2016 Rating Decision.  Nevertheless, as these awards do not constitute a full grant of the benefits sought, the claim for a higher rating remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

FINDINGS OF FACT

1.  Prior to July 3, 2014, the Veteran's bilateral hearing loss was manifested by no worse than Level I hearing acuity in the left ear and Level VII in the right ear. 
2.  From July 3, 2014 to October 28, 2014, the Veteran's bilateral hearing loss was manifested by no worse than Level V hearing acuity in the left ear and Level VIII in the right ear. 

3.  Beginning October 29, 2014, the Veteran's bilateral hearing loss was manifested by no worse than VI hearing acuity in the left ear and Level XI in the right ear. 


CONCLUSIONS OF LAW

1.  Prior to July 3, 2014, the criteria for a rating in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.85, Diagnostic Code (DC) 6100 (2016).

2.  From July 3, 2014 to October 28, 2014, the criteria for a 30 percent rating, but not higher, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.85, DC 6100 (2016).

3.  From October 29, 2014, the criteria for a 50 percent rating, but not higher, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.85, DC 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume the Board overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The duty to notify has been met.  See December 2009 VCAA letter and April 2015 Board Hearing Transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  His pertinent service treatment records are of record.  VA Medical Center and private treatment records have been obtained.  The Veteran has been provided appropriate VA examinations, which are found to be adequate for rating purposes.  Neither the Veteran nor his representative has challenged the adequacy of the examinations of record nor identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The assignment of a disability rating for hearing impairment is "derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App 345, 349 (1993).  Specifically, organic impairment of hearing acuity is rated by using audiological test results, obtained by a state-licensed audiologist, and the basic rating method involves using both the results of controlled speech discrimination tests (Maryland CNC) and the average decibel threshold level as measured by pure tone audiometry tests at the frequencies of 1000, 2000, 3000, and 4000 Hertz. 38 C.F.R. § 4.85 (a).  Tests are conducted without hearing aids. 

The rating schedule establishes eleven auditory acuity levels ranging from numeric level I through numeric level XI, obtained by applying the findings to Table VI or VIa.  38 C.F.R. §§ 4.85, 4.86.  The numeric designations for both ears are then applied to Table VII to derive the percentage evaluation, under DC 6100.

38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment.  Under 
 § 4.86 (a) when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz ) is 55 decibels (dB) or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.   

Merits

The Veteran has undergone multiple audiological evaluations for his service-connected bilateral hearing loss during the appeal period.  However, not all the evaluations meet the criteria under 38 C.F.R. § 4.85(a).  Specifically, the Board finds that the audiological results from a November 2011 private audiological examination and from an October 2015 VA audiological examination are not valid.  See November 2011 Inventrix Manufacturing Examination and July 2016 VA Examination.  The November 2011 private audio examination does not indicate whether it was performed by a state-licensed audiologist.  Additionally, on remand, the AOJ procured an opinion from the July 2016 VA examiner, which indicated it was likely the October 2015 VA examiner did not apply appropriate masking protocols.  The Board finds the July 2016 opinion probative as it explains the reason for the discrepancy between the October 2015 VA examiner's speech discrimination findings and the VAMC record findings.  See August 2015 Board Remand.  Therefore, in light of the July 2016 VA examiner's opinion, the October 2015 VA examination is inadequate for rating purposes. 

Notwithstanding the invalid evaluations above, the probative evidence of record consists of VA audiological examinations conducted in January 2010, December 2011, October 2014 and July 2016 and a private audiological examination conducted in July 2014.  

Prior to July 3, 2014.

On VA audiological examination dated January 2010, puretone threshold testing revealed the following:

Hertz
500
1000
2000
3000
4000
Average
Left
60
65
50
50
60
56
Right
65
75
75
75
75
75

The speech recognition scores using the Maryland CNC word list were 96 percent in the right ear and 98 percent in the left ear.  A numeric designation of Level I for the left ear is warranted after comparing the values to Table VI.  A numeric designation of Level II would be assigned for the right ear.  However, as the requirements of 4.86(a) were met, a higher numeric designation of Level VI for the right ear is warranted under Table VIa.  Application of the levels to Table VII results in a 0 percent rating.  While the examiner did not indicate the functional impact of the Veteran's hearing loss, subsequent evaluation dated just after the examination indicated that the Veteran complained of decreased hearing in both ears, but was able to carry on a conversation.  See January 2010 VA Ear Disease Exam; see also Martinak, 21 Vet. App. at 447.

On VA audiological examination dated December 2011, puretone threshold testing revealed the following:

Hertz
500
1000
2000
3000
4000
Average
Left
60
65
55
50
55
56
Right
85
80
75
80
80
79

The speech recognition scores using the Maryland CNC word list were 96 percent in the right ear and 94 percent in the left ear.  A numeric designation of Level I for the left ear is warranted after comparing the values to Table VI.  A numeric designation of Level VII for the right ear is warranted under Table VIa for exceptional hearing loss.  Application of the levels to Table VII again results in a 0 percent rating.  The examiner also indicated that the hearing impairment caused difficulty with hearing on the Veteran's ride side.  

In sum, the probative evidence dated prior to July 3, 2014, does not reflect hearing impairment of such severity as to warrant a higher rating.  Significantly, the evidence does not even support the 20 percent rating initially assigned by the RO in the July 1976 rating decision.  However, VA regulations provide that a disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951 (b) (2016).  Once a disability rating has been in effect for 20 or more years, "VA [is] required to discuss § 3.951(b) in any subsequent adjudication involving [that disability]."  Murray v. Shinseki, 24 Vet. App. 420, 424 (2011).  The Veteran's 20 percent disability rating was in effect from July 1976 to October 26, 2015.  As such, the Veteran's rating of at least 20 percent under Diagnostic Code 6100 has been continuous for more than 20 years and is protected.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of the next highest rating of 30 percent for service-connected bilateral hearing loss prior to July 3, 2014.  The benefit of the doubt rule is not applicable and an increased evaluation is not warranted for this period.

The Board acknowledges the Veteran's contention that he is entitled to a higher disability rating from November 2011.  See April 2015 Board Hearing Testimony.  However, even though laypersons are sometimes competent to provide opinions regarding etiology and diagnosis, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), here, the specific audiological results shown on examination are more probative evidence as to the severity of the Veteran's hearing loss disability for VA purposes than the Veteran's general lay assertions.

From July 3, 2014 to October 29, 2014.

On private audiological examination dated July 2014, puretone threshold testing revealed the following:

Hertz
500
1000
2000
3000
4000
Average
Left
NA
75
60
60
55
63
Right
NA
85
85
85
80
84

See April 2015 Avada Hearing Center records.  A speech recognition score of 64 percent is assigned for the right ear and 92 percent for the left ear.  [There was no indication of whether speech recognition scores were performed using the Maryland CNC word list.]  Such would translate to Level VIII in the right ear and Level II in the left ear, which would warrant the assignment of a 10 percent rating.   However, the Board notes that the Veteran demonstrated exceptional patterns of hearing loss in both ears.  See 38 C.F.R. § 4.86 (a).  Thus, after comparing the values to Table VIa, the numeric designation of Level VIII is assigned for the right ear and Level V for the left ear.  Application of those levels to Table VII produces a 30 percent rating.  

Based on the foregoing and affording the Veteran every benefit-of-the doubt, the Board finds that for the period from July 3, 2014 to October 29, 2014, the Veteran is entitled to a disability rating of 30 percent for bilateral hearing loss.  The criteria for a higher 40 percent rating are not met. 

From October 29, 2014.

On VA audiological examination dated October 29, 2014, puretone threshold testing revealed the following:

Hertz
500
1000
2000
3000
4000
Average
Left
70
75
70
65
70
70
Right
105+
105+
105+
105+
105+
105+

The Board notes that while the above audiological results were provided in graph format, VA is not precluded from interpreting the graph data from an audiology report that otherwise meets the requirements of an examination for hearing impairment for VA purposes and converting such information into numerical data.  Kelly v. Brown, 7 Vet. App. 471 (1995).  In this regard, the values above indicate exceptional patterns of hearing loss for both ears.  Numeric designations of Level XI in the right ear and Level VI in the left ear are assigned under Table VIa.  Application of those levels to Table VII produces a 50 percent rating.  

On VA audiological examination dated July 2016, puretone threshold testing revealed the following:

Hertz
500
1000
2000
3000
4000
Average
Left
70
80
75
70
75
75
Right
105+
105+
105+
105+
105+
105+

The values above indicate exceptional patterns of hearing loss for both the right and left ears.  Numeric designations are again Level XI in the right ear and Level VI in the left ear under Table VIa.  Application of those levels to Table VII produces a 50 percent rating.  The examiner also indicated that the hearing impairment resulted in difficulty hearing conversations.
 
In light of the probative evidence above, the Board finds that a 50 percent rating is warranted beginning October 29, 2014.  The record, however, does not support an assignment of the next highest rating of 60 percent for this period.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."


ORDER

Entitlement to a rating in excess of 20 percent for bilateral hearing loss prior to July 3, 2014 is denied. 

Entitlement to a 30 percent rating, but not higher, for bilateral hearing loss from July 3, 2014 to October 28, 2014 is granted. 

Entitlement to a 50 percent rating, but not higher, for bilateral hearing loss from October 29, 2014 is granted. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


